Grace, J.
(concurring specially). It is my opinion that the contentions of the defendants, that the attempt of the plaintiff to acquire jurisdiction over the defendants, by substituted service, was wholly ineffective and void, cannot be successfully denied.
In Johnson v. Engelhard, 45 N. D. 11, 176 N. W. 134; Krumenacker v. Andis, 38 N. D. 500, 165 N. W. 524, tbe subject of service by publication was quite fully considered. The law in this regard, as defined by the two cases above cited, was recognized and followed in the ease of Hughes v. Fargo Loan Agency, 46 N. D. 26, 178 N. W. 997.
We think the contentions of defendants, that there was a lack of jurisdiction, by the failure to properly procure due service of the summons by publication, must be sustained, and the action, for this reason, dismissed.